Case: 12-14879    Date Filed: 11/15/2013   Page: 1 of 3




                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14879
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:10-cv-23801-WJZ


ALEX ANDERSON,

                                                              Plaintiff-Appellant,

                                    versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                            Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Florida
                      ________________________

                             (November 15, 2013)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:
                Case: 12-14879        Date Filed: 11/15/2013       Page: 2 of 3


       Alex Anderson appeals the district court’s dismissal of his pro se complaint,

filed pursuant to 42 U.S.C. § 405(g), which sought judicial review of the Social

Security Administration’s (“SSA”) determination of his monthly amount of

supplemental security income (“SSI”). The district court dismissed Anderson’s

complaint for lack of subject matter jurisdiction because Anderson had not yet

received a hearing before an administrative law judge (“ALJ”) and thus had not

exhausted his administrative remedies. After review, we affirm. 1

       Federal courts may not review administrative decisions of the SSA except as

provided in 42 U.S.C. § 405(g). Bloodsworth v. Heckler, 703 F.2d 1233, 1236

(11th Cir. 1983); see also 42 U.S.C. § 405(h) (“No findings of fact or decision of

the Commissioner of Social Security shall be reviewed by any person, tribunal, or

governmental agency except as herein provided”). A social security claimant may

obtain review under § 405(g) by filing a civil action in federal district court, but

only “after any final decision of the Commissioner of Social Security made after a

hearing.” 42 U.S.C. § 405(g) (emphasis added).

       Thus, to obtain review in federal court under § 405(g), a social security

claimant must have: (1) presented his claim for benefits to the Commissioner; and

(2) exhausted his administrative remedies. Crayton v. Callahan, 120 F.3d 1217,

1220 (11th Cir. 1997). “This means [the] claimant must have completed each of

       1
         We review de novo the district court’s determination that it lacked subject matter
jurisdiction. Cash v. Barnhart, 327 F.3d 1252, 1255 n.4 (11th Cir. 2003).
                                                    2
                Case: 12-14879        Date Filed: 11/15/2013       Page: 3 of 3


the steps of the administrative review process unless exhaustion has been waived.”

Id. The administrative review process includes an initial determination,

reconsideration, a hearing before an ALJ, and review by the Appeals Council. See

20 C.F.R. § 404.900(a)(1)-(4).2

       Here, the district court did not err in dismissing Anderson’s complaint for

lack of subject matter jurisdiction. The parties agree that, at the time Anderson

filed his complaint, the SSA had denied Anderson’s administrative claim initially

and on reconsideration, but had not yet acted on Anderson’s request for an ALJ

hearing. In other words, it is undisputed that the ALJ had not yet held a hearing in

Anderson’s case, much less issued a decision that the Appeals Council could

review. Thus, Anderson had not completed the administrative review process, and

there was not a final administrative decision required by § 405(g). Further, the

SSA did not waive exhaustion in this case.

       Because Anderson had not exhausted his administrative remedies before

filing his action, the district court properly concluded that it lacked jurisdiction

over his complaint.

       AFFIRMED.



       2
         Exhaustion may be excused when the claimant raises only a constitutional issue that is
collateral to consideration of the claim and therefore its resolution falls outside the agency’s
authority. Crayton, 120 F.3d at 1222. Anderson, however, did not allege any constitutional
claims.
                                                    3